

	

		II

		109th CONGRESS

		1st Session

		S. 405

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Reid (for himself

			 and Mr. Ensign) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the conveyance of certain

		  public land in Clark County, Nevada, for use as a heliport.

	

	

		

			1.

			Conveyance of property to clark County, Nevada

			

				(a)

				Findings

				Congress finds that—

				

					(1)

					the Las Vegas Valley in the

			 State of Nevada is the fastest growing community in the United States;

				

					(2)

					helicopter tour operations

			 are conflicting with the needs of long-established residential communities in

			 the Valley; and

				

					(3)

					the designation of a public

			 heliport in the Valley that would reduce conflicts between helicopter tour

			 operators and residential communities is in the public interest.

				

				(b)

				Purpose

				The purpose of this Act is to

			 provide a suitable location for the establishment of a commercial service

			 heliport facility to serve the Las Vegas Valley in the State of Nevada while

			 minimizing and mitigating the impact of air tours on the Sloan Canyon National

			 Conservation Area and North McCullough Mountains Wilderness.

			

				(c)

				Definitions

				In this Act:

				

					(1)

					Conservation Area

					The term Conservation

			 Area means the Sloan Canyon National Conservation Area established by

			 section 604(a) of the Clark County Conservation of Public Land and Natural

			 Resources Act of 2002 (116 Stat. 2010).

				

					(2)

					County

					The term County

			 means Clark County, Nevada.

				

					(3)

					Helicopter tour

					

						(A)

						In general

						The term helicopter

			 tour means a commercial helicopter tour operated for profit.

					

						(B)

						Exclusion

						The term helicopter

			 tour does not include a helicopter tour that is carried out to assist a

			 Federal, State, or local agency.

					

					(4)

					Secretary

					The term

			 Secretary means the Secretary of the Interior.

				

					(5)

					Wilderness

					The term

			 Wilderness means the North McCullough Mountains Wilderness

			 established by section 202(a)(13) of the Clark County Conservation of Public

			 Land and Natural Resources Act of 2002 (116 Stat.

			 2000).

				

				(d)

				Conveyance

				As soon as practicable after

			 the date of enactment of this Act, the Secretary shall convey to the County,

			 subject to valid existing rights, for no consideration, all right, title, and

			 interest of the United States in and to the parcel of land described in

			 subsection (e).

			

				(e)

				Description of land

				The parcel of land to be

			 conveyed under subsection (d) is the parcel of approximately 229 acres of land

			 depicted as tract A on the map entitled Clark County Public Heliport

			 Facility and dated May 3, 2004.

			

				(f)

				Use of land

				

					(1)

					In general

					The parcel of land conveyed

			 under subsection (d)—

					

						(A)

						shall be used by the County

			 for the operation of a heliport facility under the conditions stated in

			 paragraphs (2) and (3); and

					

						(B)

						shall not be disposed of by

			 the County.

					

					(2)

					Imposition of fees

					

						(A)

						In general

						Any operator of a helicopter

			 tour originating from or concluding at the parcel of land described in

			 subsection (e) shall pay to the Clark County Department of Aviation a $3

			 conservation fee for each passenger on the helicopter tour if any portion of

			 the helicopter tour occurs over the Conservation Area.

					

						(B)

						Disposition of funds

						Any amounts collected under

			 subparagraph (A) shall be deposited in a special account in the Treasury of the

			 United States, which shall be available to the Secretary, without further

			 appropriation, for the management of cultural, wildlife, and wilderness

			 resources on public land in the State of Nevada.

					

					(3)

					Flight path

					Except for safety reasons,

			 any helicopter tour originating or concluding at the parcel of land described

			 in subsection (e) that flies over the Conservation Area shall not fly—

					

						(A)

						over any area in the

			 Conservation Area except the area that is between 3 and 5 miles north of the

			 latitude of the southernmost boundary of the Conservation Area;

					

						(B)

						lower than 1,000 feet over

			 the eastern segments of the boundary of the Conservation Area; or

					

						(C)

						lower than 500 feet over the

			 western segments of the boundary of the Conservation Area.

					

					(4)

					Reversion

					If the County ceases to use

			 any of the land described in subsection (d) for the purpose described in

			 paragraph (1)(A) and under the conditions stated in paragraphs (2) and

			 (3)—

					

						(A)

						title to the parcel shall

			 revert to the United States, at the option of the United States; and

					

						(B)

						the County shall be

			 responsible for any reclamation necessary to revert the parcel to the United

			 States.

					

				(g)

				Administrative costs

				The Secretary shall require,

			 as a condition of the conveyance under subsection (d), that the County pay the

			 administrative costs of the conveyance, including survey costs and any other

			 costs associated with the transfer of title.

			

